Coyne, J.
Proceeding under section 330 of the Election Law to require the Board of Elections of the County of Westchester to accept and file a certain petition nominating petitioner for the office of Supervisor of the Town of Scarsdale. On the argument, the court indicated its belief that the petition was timely filed, and this point was not strenuously pressed by the County Attorney. It is the main contention of the respondent board that the signatures on the petition which use initials instead of the full name of the signatory are totally invalid and void, and that independent and supplemental proof max' not be received to validate the same. To expedite the proceeding, the County Attorney has stipulated that should the court determine that petitioner has the right to supplement the petition by extraneous proof, then in that event, it will be conceded that the persons who *650signed by initials are identical with the persons whose names appear on the election roll by full name, and that each of the said persons signing by initials are duly qualified voters of the town of Scarsdale. It is the opinion of the court, on the facts here presented, that the said petition may be supplemented by extraneous proof (Matter of Rauch v. Cohen, 268 App. Div. 879). Having arrived at this conclusion, the terms of the stipulation become operative and the signatures are accordingly declared valid. Application granted as prayed for in the petition. Submit order.